Citation Nr: 0516273	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's disability compensation benefits on behalf of 
the veteran's minor children.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's minor children, M.R. and W.R.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  The appellant is the veteran's former wife.  The 
veteran is represented by the Military Order of the Purple 
Heart.  The appellant is unrepresented in this matter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 special apportionment decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma which denied the appellant's claim 
of entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his minor children.  Each 
party was notified of the RO's decision in a letter dated 
that same month.  The appellant filed a notice of 
disagreement (NOD) in November 2000.  Thereafter, in January 
2001, the RO issued the appellant a statement of the case 
(SOC).  A copy of the SOC was sent to the veteran in January 
2001.  

The Board observes that subsequent to the November 2000 
decision, the veteran's claims file was transferred to the RO 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The appellant received an increased apportionment of the 
veteran's compensation benefits equal to the additional 
benefits awarded for the veteran's dependents.

2.  The veteran is unemployable due to his service-connected 
disabilities and has no income other than his VA benefits.

3.  An increase in the amount apportioned from the veteran's 
VA benefits would cause the veteran financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. § 5307(a)(2) 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

This case is a contested claim.  With regard to VA's VCAA 
duties to notify and assist the veteran, in light of the 
determination being favorable to the veteran, a remand for 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  There 
is no prejudice to the veteran in proceeding to consider the 
matter on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Notice

A VCAA notice letter dated in March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate her claim.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also advised 
to send any evidence in her possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for VA benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's and the appellant's 
financial information, has been obtained.  In August 2002, 
the appellant provided testimony before the undersigned 
Veterans Law Judge.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and she has done so.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on this appeal which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  History

The record reflects that the veteran has been in receipt of a 
total rating based on individual unemployability due to 
service-connected disability, effective from August 1996.  He 
has been awarded additional benefits for dependents.  The 
appellant has been apportioned the additional benefits for 
dependents.  

In September 2000, the appellant requested an increase in the 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's children.  She asserted that the 
veteran was not paying the court-ordered child support of 
$758 a month.  She requested that apportionment be increased 
to $758 a month to cover the amount the veteran owed her.  At 
the time of the appellant's claim for an increased 
apportionment, she had custody of three of the veteran's 
minor children.  In June 2002, the oldest of those three 
children reached the age of 18.  Currently, the veteran has 
only two minor children.

In September 2000, the RO requested that the appellant submit 
household and financial information.  

The veteran was notified by letter dated in September 2000 
that a claim for an increased apportionment had been filed.  
He was requested to submit financial information and 
information regarding children or other individuals living in 
his household.  He was also provided information regarding 
rights he might exercise before the proposed action would be 
taken.

In October 2000 the appellant submitted a statement showing 
that she had $700 in gross employment income and that she 
received $199 in apportioned VA benefits.  She listed her 
monthly expenses as $61 for rent, $445 for utilities, $340 
for insurance, $500 for food, and $150 for miscellaneous.  
Her monthly gross income was $899, and her claimed monthly 
expenses totaled $1496.  The appellant stated that she could 
not currently meet her monthly living expenses and that her 
utilities were shut off three months a year because of her 
inability to pay utility bills.  

The veteran submitted a financial status report in October 
2000.  He listed his monthly expenses which included rent or 
mortgage, food, utilities, and many health related expenses.  
These monthly expenses totaled $2048.  The veteran did not 
report any monthly income.  At that time he was receiving 
$2039 a month in VA compensation benefits.  The veteran 
asserted that his monthly expenses already exceeded his 
disability income, before allowance for vehicle, gas and 
insurance.  The veteran stated that he had no extra income to 
contribute to an additional increase in dependent 
allowance/apportionment.  He maintained that to make him pay 
any additional income would cause him undue hardship and 
strain his already limited resources.

In August 2002, the appellant appeared before the undersigned 
and testified that the income from her employment and the 
amount that she received in apportionment of the veteran's VA 
benefits were insufficient to cover her household expenses.  
She reported that the veteran had begun paying $468 a month 
in child support payments.  The appellant asserted that the 
veteran owed over $30,000 in child support payments and that 
this was another reason an increased apportionment should be 
granted.

II.  Regulations. 

Pertinent law and regulations provide that all or any part of 
the compensation or pension payable on account of any veteran 
may be apportioned on behalf of the veteran's child if the 
veteran's child is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the child's support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

III.  Analysis

The appellant maintains that she is entitled to an increased 
apportioned share of the veteran's benefits, because he has 
failed to make the court ordered child support payments of 
$758 per month.  She later indicated that the veteran had 
begun paying $498 a month, but maintained that an increased 
apportionment should still be awarded due to the large amount 
the veteran had not paid in the past.  While it appears that 
for a period of time the veteran did not meet his court-
ordered support responsibilities, it must be emphasized that 
there is no provision in the law for child support ordered by 
a civil court, but unpaid, to be withheld from VA benefits.

In this case, the October 2000 financial statements of both 
the appellant and veteran showed that each were unable to 
meet their monthly expenses with their monthly income.  The 
veteran asserted that an increased apportionment would cause 
him undue hardship.  The Board finds that the evidence 
supports the veteran's contentions.  Since there would be 
undue hardship on the part of the veteran to increase the 
apportionment, an increased apportionment is not warranted 
under either 38 C.F.R. § 3.450 or § 3.451.  

Since the appellant's claim has been denied on the basis that 
an increased apportionment would cause the veteran undue 
hardship, other factors need not be considered.  However, the 
Board notes that the appellant at her hearing indicated that 
the veteran had resumed making child support payments.  
Furthermore, the veteran has also submitted evidence 
indicating that as of November 2003 the veteran's children 
have not been in the custody of the appellant.  These factors 
indicate that even if there were not undue hardship to the 
veteran, an increased apportionment would not be indicated. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of an increased apportionment of the veteran's VA disability 
compensation.


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor children is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


